Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin R. Imhoff on 03/26/2021.

The application has been amended as follows: 
	Please amend the claims as follows:

(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Currently Amended) A method for preparing a porous electrode, comprising: 

performing a compression-moulding step on the Si/Cu/Al material; 
performing a sintering and diffusion welding step by pressing the compression-moulded Si/Cu/Al material and a Cu current collector together and putting he compression-moulded Si/Cu/Al material and the Cu current collector into a vacuum furnace Si-Cu-Al precursor alloy with the Cu current collector; and 
removing Al element in the Si-Cu-Al precursor alloy by using a chemical etching method to Cu current collector.
(Currently Amended) The method of Claim 6, wherein the weight percentages of the 
(Currently Amended) The method of Claim 6, wherein the step is performed with a temperature of 450-550°C under a pressure of 0.2-1.0 MPa for 0.5-1.5 hours.  
(Currently Amended) The method of Claim 6, wherein an etchant used in the chemical etching method is selected from the group consisting of sodium hydroxide, potassium hydroxide, hydrochloric acid, sulfuric acid, nitric acid, phosphoric acid, and hydrofluoric acid.  
(Original) The method of Claim 9, wherein the concentration of the etchant used in the chemical etching method is 1-5 mol/L, and the etching time is 4-10 hours.

Reasons for Allowance
Claims 6-10 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of independent claim 6 is that the prior art does not disclose a method for preparing a porous electrode comprising performing a compression moulding step on the Si/Cu/Al material, performing a sintering and diffusion welding step by pressing the compression-moulded Si/Cu/Al material and a Cu current collector together and putting into a vacuum furnace to form  a Si-Cu-Al precursor alloy and removing Al element in the Si-Cu-Al precursor allot by using a chemical etching method in the order as disclosed by the Applicant and in conjunction with other limitations of the claims.
The closest prior art reference is Xu et al., (Facile fabrication of a nanoporous Si/Cu composite and its application as a high-performance anode in lithium-ion batteries) (document attached). Xu teaches a nanoporous Si/Cu composite for application as an advanced anode material for lithium ion batteries (see abstract). Xu teaches that Si13Cu2.3Al84.7 and Si14.7Cu1.3Al84 (at.%) alloy foils were prepared by refining pure (>99.99%) Si, Cu, and Al in a medium frequency induction furnace, followed by melt-spinning at 1,600 rpm under a protective argon atmosphere, corresponding to the claimed “mixing step”. Xu further teaches that the foils were selectively etched in solutions of 0.1 mol/L HCl at room temperature for 10 and 24 hours (see the sample preparation under “Experimental section”). It is noted that Xu does not specifically teach a compression moulding step on the Si/Cu/Al material after the Si, Cu Al powder were mixed. In addition, Xu is silent to the claimed “sintering and diffusion welding step by pressing the compression-moulded Si/Cu/Al material and a Cu current collector together and putting the compression-moulded Si/Cu/Al material and the Cu current collector into a vacuum furnace to form a Si-Cu-Al precursor alloy and to achieve a metallurgical bonding of the Si-Cu-Al precursor alloy with the Cu current collector” before the etching step.
Therefore, the pertinent prior reference cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant. Therefore, the unique combination of the instant claimed invention is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433.  The examiner can normally be reached on Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726